Exhibit 10.1

 

AMENDMENT NO. 3 TO CREDIT AGREEMENT dated as of March 10, 2004 among GREATER BAY
BANCORP, a California corporation (the “Borrower”), the banks, financial
institutions and other institutional lenders parties to the Credit Agreement
referred to below (collectively, the “Lenders”) and WELLS FARGO BANK, NATIONAL
ASSOCIATION, as agent (the “Agent”) for the Lenders.

 

PRELIMINARY STATEMENTS:

 

(1) The Borrower, the Lenders and the Agent have entered into a Credit Agreement
dated as of December 16, 2002, as amended by an Amendment No. 1 dated as of
March 3, 2003 and an Amendment No. 2 dated as of December 15, 2003 (the “Credit
Agreement”). Capitalized terms not otherwise defined in this Amendment have the
same meanings as specified in the Credit Agreement.

 

(2) The Borrower and the Lenders have agreed to amend the Credit Agreement as
hereinafter set forth.

 

SECTION 1. Amendments to Credit Agreement. The Credit Agreement is, effective as
of the date hereof and subject to the satisfaction of the conditions precedent
set forth in Section 3, hereby amended as follows:

 

(a) Section 2.04 (Termination, Reduction or Increase of the Commitments) is
amended by deleting in sub-clause (b) the words “Prior to March 31, 2004,”.

 

(b) Section 2.12 (Payments and Computations) is amended by deleting in
sub-clause (c) the number “364” and replacing such number with the number “365”.

 

(c) Section 5.02 (Negative Covenants) is amended by inserting, in sub-clause
(e), after sub-paragraph (vii), a new sub-paragraph (viii) to read as follows:

 

“(viii) Senior unsecured convertible Debt of the Borrower, on substantially the
terms described in a slide presentation entitled “Rating Agency Update” dated
March 2004, in a maximum principal amount at maturity of up to $266 million in
the aggregate.”



--------------------------------------------------------------------------------

SECTION 2. Limited Waiver. (a) Subject to the terms and conditions set forth
herein and in reliance on the representations and warranties of the Borrower
herein contained, the Lenders hereby waive compliance with the provisions of
Section 5.03(c) of the Credit Agreement for the period ending March 31, 2004;
provided, that on or before May 7, 2004, the Borrower shall have delivered to
the Agent (i) a certificate of the chief financial officer of the Borrower
certifying the Borrower’s compliance with Section 5.03(c) as of April 30, 2004,
and (ii) a schedule, in form and substance satisfactory to the Agent, of the
computations used by the Borrower in determining compliance with Section 5.03(c)
as of such date.

 

(b) Without limiting the generality of the provisions of Section 8.01 of the
Credit Agreement, the waiver set forth above shall be limited precisely as
written and relates solely to the noncompliance by the Borrower with the
provisions of Section 5.03(c) of the Credit Agreement in the manner and to the
extent described above, and nothing in this Amendment shall be deemed to:

 

(i) constitute a waiver of compliance by the Borrower with respect to (i)
Section 5.03(c) of the Credit Agreement in any other instance or (ii) any other
term, provision or condition of the Credit Agreement or any other instrument or
agreement referred to therein; or

 

(ii) prejudice any right or remedy that the Agent or any Lender may now have or
may have in the future under or in connection with the Credit Agreement or any
other instrument or agreement referred to therein.

 

(c) Except as expressly set forth herein, the terms, provisions and conditions
of the Credit Agreement and the other Loan Documents shall remain in full force
and effect and in all other respects are hereby ratified and confirmed.

 

SECTION 3. Conditions of Effectiveness. This Amendment shall become effective as
of the date first above written (the “Effective Date”) when, and only when, the
Agent shall have received each of the following:

 

(i) Counterparts of this Amendment executed by the Borrower and all of the
Lenders or, as to any of the Lenders, advice satisfactory to the Agent that such
Lender has executed this Amendment;

 

(ii) Certified copies of the resolutions of the Board of Directors of the
Borrower approving this Amendment and the matters contemplated hereby, and of
all documents evidencing other necessary corporate action and governmental
approvals, if any, with respect to this Amendment and the matters contemplated
hereby; and

 

(iii) A certificate of the Secretary or an Assistant Secretary of the Borrower
certifying the names and true signatures of the officers of the Borrower
authorized to sign this Amendment and the other documents to be delivered
hereunder and thereunder.

 

This Amendment is subject to the provisions of Section 8.01 of the Credit
Agreement.

 



--------------------------------------------------------------------------------

SECTION 4. Representations and Warranties of the Borrower The Borrower
represents and warrants as follows:

 

(i) The Borrower and each of its Subsidiaries (i) is duly incorporated or
organized, validly existing and in good standing under the laws of the
jurisdiction of its incorporation or organization, and is duly licensed or
qualified to transact business in all jurisdictions where the character of the
property owned or leased or the nature of the business transacted by it makes
such licensing or qualification necessary and where failure to be so licensed or
qualified would have a materially adverse impact on its business or properties;
(ii) is in compliance with the requirements of applicable laws and regulations,
except for such noncompliance as would not materially and adversely affect its
business or financial condition; and (iii) has all requisite power and authority
to conduct its business, to own its properties and to execute and deliver, and
to perform all of its obligations under, the Loan Documents.

 

(ii) The execution, delivery and performance by the Borrower of this Amendment
and the transactions contemplated hereby have been duly authorized by all
necessary corporate action and do not and will not (i) require any consent or
approval of the stockholders of the Borrower, or any authorization, consent or
approval by any governmental department, commission, board, bureau, agency or
instrumentality, domestic or foreign, except such as have already been obtained,
(ii) violate any provision of any law, rule or regulation (including, without
limitation, Regulation X of the Board of Governors of the Federal Reserve
System) or of any order, writ, injunction or decree presently in effect having
applicability to the Borrower or any of its Subsidiaries or of the Articles of
Incorporation or Articles of Association, as the case may be, or Bylaws of the
Borrower or any of its Subsidiaries, (iii) result in a breach of or constitute a
default under any indenture or loan or credit agreement or any other material
agreement, lease or instrument to which the Borrower or any of its Subsidiaries
is a party or by which it or its properties may be bound or affected, or (iv)
result in, or require, the creation or imposition of any Lien or other charge or
encumbrance of any nature upon or with respect to any of the properties now
owned or hereafter acquired by the Borrower or any of its Subsidiaries. The
Borrower is not in violation of any such indenture or loan or credit agreement
or any other material agreement, lease or instrument the violation or breach of
which would be reasonably likely to have a Material Adverse Effect.

 

(iii) This Amendment, the Credit Agreement, as amended hereby, and the other
Loan Documents constitute, the legal, valid and binding obligations of the
Borrower, enforceable against the Borrower in accordance with their respective
terms, subject to any applicable bankruptcy, insolvency (including, without
limitation, all laws relating to fraudulent transfers), reorganization,
moratorium or similar law affecting creditors’ rights generally, and general
principles of equity.

 

SECTION 5. Reference to and Effect on the Credit Agreement and the Loan
Documents. (a) On and after the effectiveness of this Amendment, each reference
in the Credit Agreement to “this Agreement”, “hereunder”, “hereof” or words of
like import referring to the Credit Agreement, and each reference in the Loan
Documents to “the Credit Agreement”, “thereunder”, “thereof” or words of like
import referring to the Credit Agreement, shall mean and be a reference to the
Credit Agreement, as amended by this Amendment.



--------------------------------------------------------------------------------

(b) The Credit Agreement, as specifically amended by this Amendment, is and
shall continue to be in full force and effect and is hereby in all respects
ratified and confirmed.

 

(c) The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of any Lender or the Agent under the Credit Agreement, nor constitute a
waiver of any provision of the Credit Agreement.

 

SECTION 6. Costs, Expenses. The Borrower agrees to pay on demand all costs and
expenses of the Agent in connection with the preparation, execution, delivery
and administration, modification and amendment of this Amendment and the other
instruments and documents to be delivered hereunder (including, without
limitation, the reasonable fees and expenses of counsel for the Agent) in
accordance with the terms of Section 8.04 of the Credit Agreement.

 

SECTION 7. Execution in Counterparts. This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute but one and the same agreement. Delivery
of an executed counterpart of a signature page to this Amendment by telecopier
shall be effective as delivery of a manually executed counterpart of this
Amendment.

 

SECTION 8. Governing Law. This Amendment shall be governed by, and construed in
accordance with, the laws of the State of California.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

GREATER BAY BANCORP

By:

 

/s/ Steven C. Smith

--------------------------------------------------------------------------------

Title:

 

Executive Vice President and Chief Financial Officer

By:

 

/s/ Kamran Husain

--------------------------------------------------------------------------------

Title:

 

Senior Vice President

WELLS FARGO BANK,

NATIONAL ASSOCIATION,

as Agent and as Lender

By:

 

/s/ Robert McFadden

--------------------------------------------------------------------------------

Title:

 

Vice President

U.S. BANK NATIONAL ASSOCIATION

By:

 

/s/ Jon B. Beggs

--------------------------------------------------------------------------------

Title:

 

Vice President

HARRIS TRUST AND SAVINGS BANK

By:

 

/s/ Robert G. Banbar

--------------------------------------------------------------------------------

Title:

 

Vice President